Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-19-2007

USA v. Snow
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4440




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Snow" (2007). 2007 Decisions. Paper 1253.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1253


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-4440


                            UNITED STATES OF AMERICA

                                             v.

                                  DALARIAN SNOW,
                                         Appellant


                       Appeal from the United States District Court
                        for the Western District of Pennsylvania
                            (D.C. Criminal No. 05-cr-00018)
                        District Judge: Honorable Alan N. Bloch


                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 26, 2007
             Before: RENDELL, BARRY and CHAGARES, Circuit Judges.

                                  (Filed April 19, 2007)


                               OPINION OF THE COURT


RENDELL, Circuit Judge.

       Dalarian T. Snow pled guilty to possession with intent to distribute five grams or

more of crack cocaine on April 16, 2003, in violation of 21 U.S.C. § 841(a)(1) (Count I);

possession with intent to distribute five grams or more of crack cocaine on October 8,

2003 (Count II); carrying a firearm during and in relation to a drug trafficking crime on
October 8, 2003, in violation of 18 U.S.C. § 924(c)(1)(A) (Count III); and possession

with intent to distribute five grams or more of crack cocaine on September 1, 2004 (Count

IV). As a condition of his plea agreement, Snow preserved the right to appeal his

conviction based on the District Court's denial of his motion to suppress the evidence

seized from the car he was operating on October 8, 2003.

       Snow appeals the judgment of conviction solely with regard to Counts II and III.

He argues that the District Court erred in denying his motion to suppress and that, at a

minimum, the Court should have held a hearing pursuant to Franks v. Delaware, 438 U.S.
154 (1978) to determine whether the affidavit submitted in support of the search warrant

contained false statements and whether the remainder of the affidavit was sufficient to

provide probable cause. We have jurisdiction over Snow’s appeal pursuant to 28 U.S.C.

§ 1291 and we will affirm.

                                             I.

       On October 8, 2003, Officer Dale McCue was on patrol in an area where there had

been complaints of drug dealing and gun shots. McCue observed a woman with her head

inside the window of a running car that McCue recognized as one that Snow had driven in

the past. McCue approached the car and saw Snow inside. As McCue approached, the

woman threw an object onto the ground and walked away from the car. Snow got out of

the car and locked the doors. McCue observed that Snow had bloodshot eyes and smelled

of alcohol. When McCue told Snow to put his hands on the car, the woman “made

several sudden movements toward” Officer McCue. Snow “made f[u]rtive movements

                                             2
toward his waistband” as McCue tried to pat him down. App. at 30. McCue took Snow's

keys and placed them on the car. At Snow’s request, the woman took the keys and ran

away. McCue arrested Snow for operating a vehicle while under the influence and

resisting arrest. He then searched Snow and found $1,296, a cell phone, and an empty

clear plastic baggie. McCue placed Snow in the back of the police car and called a tow

truck. Then McCue looked through the window of Snow’s car and saw marijuana on the

floor. Snow’s mother arrived before the tow truck arrived. She refused to consent to a

search of the car. The tow truck secured the car.

       On October 14, 2003, McCue obtained a search warrant for the car based on his

affidavit describing the events of October 8. His subsequent search of the car revealed

16.48 grams of crack cocaine, a gun, a knife, and marijuana. Snow filed a motion to

suppress the evidence seized from the car on the grounds that the police lacked authority

for the search. Snow did not allege that there was a false statement in McCue’s affidavit

submitted in support of his application for a warrant. The District Court denied Snow’s

motion to suppress. Snow then pled guilty to all of the charges against him, but preserved

his right to appeal the District Court’s denial of his motion to suppress.

                                             II.

       Snow argues, for the first time on appeal, that McCue’s affidavit omitted the fact

that Snow’s mother arrived at the scene before the police called a tow truck. Snow

contends that the fact that his mother arrived after the tow truck was called was necessary

to the finding that there was probable cause to issue a search warrant. Snow argues that

                                              3
the District Court therefore erred in denying his motion to suppress without first

conducting an evidentiary hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978),

to determine whether the affidavit contained a material omission and whether the

affidavit’s remaining content was sufficient to establish probable cause to issue a warrant.

       We review for plain error a defendant’s claim that the district court erred by not

holding a Franks hearing or suppressing evidence on the basis of an fraudulent omission

in the warrant affidavit, when the defendant failed to request a Franks hearing or raise a

challenge to the truthfulness of the affidavit securing the warrant before the district court.

United States v. Iiland, 254 F.3d 1264, 1267 n.1 (10th Cir. 2001). We conclude that the

District Court did not plainly err in denying Snow’s motion to suppress without first

holding a Franks hearing. Snow failed to make the required “substantial preliminary

showing that a false statement knowingly and intentionally, and with reckless disregard

for the truth, was included by the affiant in the warrant affidavit.” Franks, 438 U.S. at

155-56. To be entitled to a Franks hearing, the defendant must make specific

“allegations of deliberate falsehood or of reckless disregard for the truth” and must

support these allegations with “an offer of proof.” Id. at 171. “Affidavits or sworn or

otherwise reliable statements of witnesses should be furnished, or their absence

satisfactorily explained.” Id. Snow did not argue in his motion to suppress that McCue’s

affidavit contained false statements or material omissions. Snow’s counsel merely noted,

after the District Court’s denial of the suppression motion, that “there is some ambiguity

as to the timing as to when some of the issues actually happened.” App. at 13. This

                                              4
statement, made after the Court’s ruling on the motion, is plainly insufficient to make a

preliminary showing under Franks that the affiant included a false statement in the

warrant affidavit.

       Furthermore, Snow failed to make a showing that the allegedly false statement was

“necessary to the finding of probable cause.” Franks, 438 U.S. at 156. Even if Snow’s

mother arrived before the tow truck was called, the affidavit is sufficient to provide

probable cause to support the search warrant. The affidavit clearly states that McCue saw

marijuana inside the car. Snow does not challenge this statement.1 The fact that McCue

saw contraband inside Snow’s car was sufficient to provide probable cause for the

issuance of the search warrant. See United States v. Burton, 288 F.3d 91, 100-01 (3d Cir.

2002) (finding that police may seize car and obtain search warrant where probable cause

exists to believe it contains contraband). We therefore conclude that the District Court

did not err in denying Snow’s motion to suppress.



                                            III.

       Accordingly, for the reasons set forth above, we will affirm the District Court’s

denial of Snow’s motion to suppress and affirm the judgment of conviction.



  1
     In his brief, Snow quotes McCue’s statement in the warrant affidavit that McCue
“did observe what he knew to be a small amount of suspected Marihuana on the driver’s
side floor of the vehicle.” Appellant’s Br. at 7-8. Snow inexplicably states later in his
brief that “there was no evidence that Defendant’s Vehicle ... contained contraband.” Id.
at 19-20.

                                             5